Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on September 22, 2020.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
The foreign patent document cited in the IDS fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has not been considered.

Claim Objections
Claim 2 is objected to because of the following informalities:  the claim does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 9, 13, 14, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (USPN 9415936) in view of Van Zon et al. (USPN 3826352)
Regarding Claim(s) 1, Rodriguez et al. teaches a spiral chute (embodiment in Figures 12-14) comprising: a center column assembly including a first center column segment (1201, 1301); a first plurality of chute assembly sections, each including a chute support arm (1310); a chute 
Regarding Claim(s) 5, Rodriguez et al. teach an upper entry chute assembly coupled to an uppermost one of the first plurality of chute assembly sections; and a discharge chute assembly coupled to a lowermost one of the first plurality of chute assembly sections. An entry chute assembly and discharge chute assembly are seen at upper and lower portions of the chute shown in Figure 12.
Regarding Claim(s) 9, Rodriguez et al. teaches a base (1205), the center column assembly further including a base connector (1203) disposed between and operatively coupled to the base and the first center column segment (as illustrated in Figure 12).
Regarding Claim(s) 13, Rodriguez et al. teaches the center column assembly includes a cap segment coupled to the first center column segment. The upper portion of the column in Figure 12 is considered a cap segment.
Regarding Claim(s) 14, Rodriguez et al. fails to teach the distal end of the support arm bolt threadingly engages a nut secured to the chute support arm to secure the chute support arm to the first center column segment. Van Zon et al. teaches a nut (26) to which the bolt engages. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to use a nut to engage the bolt since the elements were known in the art and one of ordinary skill, using known methods, could have combined the elements and achieved predictable results.
Regarding Claim(s) 15, Rodriguez et al. teaches a method of constructing a spiral chute comprising: supporting a first center column segment (1201,1301) in a vertical orientation; and coupling a first plurality of chute assembly sections to the first center column segment, each chute assembly section including: a chute support arm (1310); a chute section (1304) coupled to the chute support arm; an outer wall support (1316) coupled to a distal end of the chute support 
Regarding Claim(s) 18, Rodriguez et al. teaches securing a base (1205) to a support surface; and coupling a base connector (1203) to the base and the first center column segment.
Claim(s) 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. in view of Van Zon et al. as applied to claim 1 above, and further in view of Tarlton et al. (USPN 4627529).
Regarding Claim(s) 4, Rodriguez et al. is considered to teach a second plurality of chute assembly section, as the sections could be separated into a first plurality and a second plurality. Rodriguez et al. fails to teach the center column assembly includes a second center column segment coupled to the first center column segment and the spiral chute further comprises a second plurality of chute assembly sections with each respective chute support arm abutting the second center column segment. Tarlton et al. teaches a spiral conveyor having plural center column segments (10A-10D) to provide modularity to accommodate the needs of the system [Col 3:8-15]. Further, duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a second center column segment and a second plurality of chute assembly section to provide modularity to meet the needs of the application.
Regarding Claim(s) 17, Rodriguez et al. is considered to teach a second plurality of chute assembly section (as described above). Rodriguez et al. fails to teach coupling a second center column segment to the first center column segment; and coupling a second plurality of chute assembly sections to the second center column segments such that the respective chute support arms abut the second center column segment. Tarlton et al. teaches coupling a second center column segment (10B) to a first center column segment (10A). Further, duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  It would have been obvious before the effective .
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. in view of Van Zon et al. as applied to claim 1 above, and further in view of Lwali et al. (USPN 10793358).
Regarding Claim(s) 6, Rodriguez et al. fails to teach a side entry chute assembly disposed between the upper entry chute assembly and the discharge chute assembly. Lwali et al. (USPN 10793358) teaches a spiral chute having an upper entry chute assembly (110), a discharge chute assembly (60) and a side entry chute assembly (210). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to include a side entry chute assembly to allow articles to be introduced from a second location.

Allowable Subject Matter
Claims 2, 3, 7, 8, 10-12, 16, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R HARP/Primary Examiner, Art Unit 3651